                  Case 19-50272-KBO              Doc 52        Filed 12/02/20          Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

IN RE:
                                                                          Chapter 11
LCS WIND DOWN, LLC, et al.,
                                                                          Case No. 17-10124 (KBO)
      Post-Confirmation Debtors.                                          (Jointly Administered)
UMB BANK, N.A., as Plan Trustee,

          Plaintiff,
v.                                                                        Adv. Proc. No. 19-50272 (KBO)

SUN CAPITAL PARTNERS V, L.P., et al.,

          Defendants.

                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of Leo B. Oppenheimer of Reid Collins & Tsai, LLP, to represent UMB Bank, N.A., in connection with the above-
captioned bankruptcy cases, the above-captioned adversary proceeding and any related matters and proceedings.

 Dated: December 2, 2020                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                              /s/ James E. O’Neill
                                                              James E. O’Neill (DE Bar No. 4042)
                                                              919 North Market Street, 17th Floor, P O Box 8705
                                                              Wilmington, DE 19899 (Courier 19801)
                                                              Tel: (302) 652-4100
                                                              Fax: (302) 652-4400
                                                              Email: joneill@pszjlaw.com

                                                              Counsel to the Plan Trustee

                       CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I, certify that I am eligible for admission to this Court, and am admitted,
practicing, and in good standing as a member of the bar of the State of Texas. I submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify that
I am generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund revised
8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                             /s/ Leo B. Oppenheimer
     Dated: December 2, 2020                                 Leo B. Oppenheimer
     Dallas, Texas                                           REID COLLINS & TSAI LLP
                                                             1601 Elm Street, Suite 4200
                                                             Dallas, Texas 75201
                                                             Tel: (214) 420-8900
                                                             Fax: (214) 420-8909
                                                             Email: loppenheimer@reidcollins.com

                                         ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
